DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-10 were pending and were rejected in the previous office action. Claims 1-3, 5, and 9 were amended. Claims 1-10 remain pending and are examined in this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2018-126929 filed in Japan on 7/3/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Response to Arguments
35 USC § 112(b):
Applicant’s arguments with respect to the previous 112(b) rejections of claims 1-10 (pg. 6 of remarks filed 9/13/2021) have been fully considered and they are persuasive. Applicant has amended claims 1 and 9 to clarify the previous issues regarding the ride-sharing information table. However, see the new § 112(b) rejections of claims 1-10 in response to the 9/13/2021 amendments. 
35 USC § 101:
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-10 (pgs. 6-11 of remarks filed 9/13/2021) have been full considered but they are not persuasive. 
Applicant first argues that the claims are not directed to an abstract idea under Step 2A Prong One because the claims as a whole do not fall into either of the three categories of subject matter (i.e. mathematical concepts, mental processes, or certain methods of organizing human activity) deemed to constitute an abstract idea (pgs. 6-8 of remarks). However, the examiner respectfully disagrees, at least because the test under Step 2A Prong One is not to determine whether the claim as a whole (e.g. including any additional elements that are not part of the abstract idea) is directed to an abstract idea, but is instead to determine whether the claim recites limitations that fall within at least one of the groupings of abstract ideas. See MPEP 2106.04(a) showing “Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above […] If the identified limitation(s) falls within at least one of the groupings of abstract ideas, it is reasonable to conclude that the claim recites an th, 2021 office action), and determined and described the grouping of abstract ideas that the limitations fall under. In particular, the examiner identified that the limitations relating to determining and suggesting other ticket purchasers to a first ticket purchaser for ride-sharing based on the determination of other users having made a shared or similar event ticket purchase to the first user are limitations for performing a commercial interaction and managing personal behavior or relationships or interactions between people, and are determined to fall under the “certain methods of organizing human activity” grouping of abstract ideas. Therefore, it was (and still is) reasonably determined that claims 1-10 recite
Applicant further argues that the claims are not directed to
Applicant similarly argues that like McRO, the claimed features provide an improvement that is implemented as a computer-related technology (pgs. 9-11 of remarks). However, the examiner respectfully disagrees and applicant’s argument is not persuasive because, as discussed above, one of ordinary skill in the art would not recognize any combination of features or computer related functions in claims 1 and 9 to amount to an improvement computer-related technology. In contrast to applicant’s assertion, none of the functions being performed by the information processing apparatus were previously unable to be performed by a computer. Similar to above, Applicant seems to conflate the novelty of the instant claims with § 101 eligibility, and the examiner again reminds applicant that even if the claims recite a set of rules comprising the abstract idea that is “new” or novel, it does not impact the § 101 analysis or indicate that the computer was previously incapable of performing any of the recited functions. While in McRO, the claims were directed to a set of computer-implemented rules for performing automatic lip synchronization and facial expression animation in a way that could not previously be performed on a computer (i.e. the solution was directed to the field of computer animation), the instant claims have no specific application to any technological field but instead amount to mere instructions to apply an abstract idea on a computer by arranging ride-sharing between at least two users that have purchased tickets to the same event. “[A]lleviating the time and effort for a ticket purchaser to find a ride-sharing partner, in such a way that human intervention is not needed and humans are not managed” is not an improvement to computers, computer technology or any technological field, and these benefits are at best a benefit derived from the performance the abstract idea (e.g. the underlying business practice) on a computer. 
Therefore, the examiner maintains that claims 1-10 are ineligible under § 101 because they are directed to an abstract idea without significantly more. 
Prior art rejections – 35 USC § 103: 
Applicant’s arguments with respect to the previous § 102 and § 103 rejections of claims 1-10 (pgs. 11-13 of remarks filed 9/13/2021) have been considered but they are moot as they do not apply to the current grounds of rejection under § 103 below, applied in response to applicant’s amendments. Please see the updated prior art rejections of claims 1-10 under § 103 below. 

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claims 1 and 9 read “if the ticket purchase is in search of ride-sharing…” but appears it should read “if the ticket purchaser is in search of ride-sharing…”   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 recite limitations describing “a first ticket purchaser” and “the first ticket purchaser” but then later recite limitations for “associating the information on the ride-sharing usage pattern with the first ticket purchaser in a ride-sharing information table that stores a ride-sharing usage pattern for each of a plurality of ticket purchasers, the ride-sharing usage pattern including information regarding whether a ticket purchaser is in search of ride-sharing, and if the ticket purchaser is in search of ride-sharing, the ride-sharing usage pattern further including information regarding whether the ticket purchaser is capable of providing a vehicle, and whether the ticket purchaser is capable of driving.” Therefore, these later limitations render the claim indefinite because it is unclear whether “a ticket purchaser” and “the ticket purchaser” may be the same as the “first ticket purchaser” or if it instead intends to refer to “each of a plurality of ticket purchasers.” Claims 2-8 and 10 are also rejected under § 112(b) as they depend from claims 1 and 9. 
In order to obviate this § 112(b) rejection, the examiner recommends amending the claims such that the limitations recite something along the lines of “the ride-sharing usage pattern including information regarding whether each of the plurality of ticket purchasers is in search of ride-sharing, and if at least one ticket purchaser of the plurality of ticket purchasers is in search of ride-sharing, the ride-sharing usage pattern further including information regarding whether the ticket purchaser is capable of providing a vehicle, and whether the ticket purchaser is capable of driving” (or applicant’s preferred language indicating the same). For the purposes of further examination, the examiner interprets the limitations for “a ticket purchaser” to refer to any ticket purchaser. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
(Step 2A Prong One) Independent claims 1 and 9 recite limitations for accepting purchase of a ticket for an event from a first ticket purchaser; when the first ticket purchaser is to travel to a venue for the event by a vehicle, accepting registration of information on a ride-sharing usage pattern which is used to match the first ticket purchaser with a ride-sharing candidate; associating the information on the ride-sharing usage pattern with the first ticket purchaser in a ride-sharing information table that stores a ride-sharing usage pattern for each of a plurality of ticket purchasers, the ride-sharing usage pattern including information regarding whether a ticket purchaser is in search of ride-sharing, and if the ticket purchaser is in search of ride-sharing, the ride-sharing usage pattern further including information regarding whether the ticket purchaser is capable of providing a vehicle, and whether the ticket purchaser is capable of driving; referring to a ride-sharing information table and extracting ticket purchasers which have purchased tickets for the event or a similar event partially identical in venue and period to the event; selecting, as a ride-sharing candidate, a second ticket purchaser, from among the extracted ticket purchasers, which conforms to the ride-sharing usage pattern for the first ticket purchaser; and presenting identifying information regarding the second ticket purchaser to the first ticket purchaser. These limitations of 
(Step 2A Prong One – continued) The limitations recited by claims 1 and 9 above are focused on determining and suggesting other ticket purchasers to a first ticket purchaser for ride-sharing based on the determination of other users having made a shared or similar event ticket purchase to the first user. As per MPEP 2106.04(a)(2) sub-section II, “certain methods of organizing human activity” grouping of abstract ideas includes activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people. The above processes amount to processes for managing personal behavior or relationships or interactions between people (suggestion/presentation of a second user to a first user for ridesharing, i.e. organizing human activity, based on the users having made a shared or similar event ticket purchase and having similar ridesharing usage patterns) and commercial interactions (i.e. accepting purchase of a ticket from a first ticket purchaser, and determining and recommending ridesharing services/a ridesharing partner who also purchased a ticket to the event). Therefore, as claims 1 and 9 recite limitations for commercial interactions and managing personal behavior or relationships or interactions between people by accepting purchase of a ticket by a first user and suggesting a second user for ridesharing based on a similar/same ticket purchase and ridesharing patterns, the limitations of claims 1 and 9 fall under the “certain methods of organizing human activity” category of abstract ideas. 
(Step 2A Prong Two) Claims 1 and 9 do not integrate the judicial exception (i.e. abstract idea) into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. “apply it”) using generic computer components (i.e. an information processing apparatus, Alice Corp). The examiner also notes a “ride-sharing information table” as recited need not even be a computer element such as a database. However, even assuming the “ride-sharing information table” is a database, it is yet another generic computer component used to apply the abstract idea. The fact that the communication interface is used to transmit information over a network amounts to nothing more than the use of a computer in its ordinary capacity (i.e. to receive or transmit data) and as such also indicates mere instructions to apply the abstract idea using generic computers. As described in MPEP 2106.05(f), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”  The examiner additionally notes that “presenting the second ticket purchaser to the ticket purchaser” is merely part of the abstract idea and does not recite any additional elements, mechanism, or means for the presentation.
(Step 2B) Claims 1 and 9 do not include any additional elements, whether considered alone or in an ordered combination, that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as described in the Step 2A Prong Two analysis above, the claims recite mere instructions to apply the abstract idea using a generic computer or computer components (i.e. information processing apparatus, communication interface, processor, computer, and the ride-sharing information table to the extent it is even a computer element) which does not amount to significantly more. The claims merely invoke computers as a tool to perform 
(Dependent Claims) Dependent claims 2-8 and 10, considered as a whole, are further directed to the abstract idea identified in the independent claims 1 and 9 above and do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more. For example, claims 2-8 recite further abstract idea steps describing how the second ticket purchaser is selected and/or narrowed down based on various information (claims 2-6), analyzing an image to acquire attribute information of the second ticket purchaser (claim 7), and accepting a request for ride-sharing by the first ticket purchaser (claim 8). The analysis of a “captured image” in claim 7, and the transmission of detail of a request for ride-sharing to a terminal of claim 8, at best links the performance of the abstract idea to a particular technological environment or field of use but does not add anything significant to the claims. Further regarding the transmission of information to a terminal in claim 8, the courts have found similar functions for “receiving or transmitting data over a network, e.g. using the Internet to gather data” as well-understood, routine, or conventional activity. See MPEP 2106.05(d) section II citing Symantec, TLI Communications, OIP Techs., and buySAFE
None of the functions and/or elements of claims 1-10, whether taken alone or in an ordered combination, amount to significantly more than the abstract idea identified above. For example, nothing in claims 1-10 improves another technology, improves the functioning of any claimed hardware device itself, or includes any elements that may otherwise be considered to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Therefore, claims 1-10 are ineligible under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170163591 A1 to Jimenez Pazmino et al. (“Pazmino”) in view of US 20090049044 A1 to Mitchell, and further in view of US 20150067064 A1 to Abercrombie, III et al. (“Abercrombie”). 

Claim 1: Pazmino teaches: 
An information processing apparatus (Pazmino: Fig. 1, ¶ 0021-0023 live events ticket purchasing and transportation system) comprising: 
a communication interface (Pazmino: ¶ 0059, ¶ 0062-0063 showing various communication interfaces of the server(s) and ¶ 0023 showing GUIs for interfacing communications between user device and servers of the system over a network); and
a processor (Pazmino: ¶ 0059-0060, ¶ 0065, ¶ 0067, ¶ 0070-0071 showing one or more processors configured to carry out disclosed functions of the ticket purchasing and transportation system) configured to: 
accept purchase of a ticket for an event from a first ticket purchaser (Pazmino: ¶ 0023, ¶ 0031, ¶ 0034, ¶ 0039 showing event service provider modules which allow a user to purchase ticket(s) to an event, and showing the user purchases a ticket to an event and receives confirmation of the purchase); 
when the first ticket purchaser is to travel to a venue for the event by a vehicle (Pazmino: ¶ 0039-0040 showing transportation for the user to attend the event is to be arranged, and per ¶ 0042 showing transportation preferences, i.e. driving, sharing a rental vehicle, public transportation, bus, etc. – therefore the user is intending to travel “by a vehicle”), accept, via the communication interface over transmission of a network (Pazmino: ¶ 0036 “The user inputs his/her social media accounts and transportation preference to attend the event in the GUI 111 of the user computing device 110” which as per ¶ 0059, ¶ 0062-0063 the servers receive information via various communication interfaces of the server(s)), registration of information on a ride-sharing usage pattern (Pazmino: ¶ 0040-0044 showing input/determination of the user’s transportation preferences, history, determining geographical home location of the user, etc., with ¶ 0042 in particular specifying “The transportation preference module 166 determines if the user would like to update his/her transportation preference each time the user obtains tickets to a new event. This allows the user to indicate different transportation preferences for different events the user is going to attend”), which is used to match the first ticket purchaser with a ride-sharing candidate (Pazmino: ¶ 0042 “ The transportation preference module 166 retrieves transportation preferences for the friends attending the event that have an account with the event service 152”, ¶ 0043 “The grouping module 168 may create an initial transportation list composed of the user and friends that prefer the same type of transportation to the event”); 

With respect to the limitations: 
associate the information on the ride-sharing usage pattern with the first ticket purchaser in a ride-sharing information table that stores a ride-sharing usage pattern for each of a plurality of ticket purchasers
the ride-sharing usage pattern including information regarding whether a ticket purchaser is in search of ride-sharing, and if the ticket purchase is in search of ride-sharing, 
the ride-sharing usage pattern further including information regarding whether the ticket purchaser is capable of providing a vehicle, and whether the ticket purchaser is capable of driving; 
Pazmino teaches that information on a ticket purchaser’s transportation preferences are received and/or updated, and further indicates the transportation preferences, i.e. part of a ride-sharing pattern, for each of the users is stored (Pazmino: ¶ 0042; also see ¶ 0004, ¶ 0054). Pazmino further teaches determining/receiving information regarding whether the ticket purchaser is in search of ride-sharing (Pazmino: ¶ 0054), and if the ticket purchaser is in search of ride-sharing, determining whether the ticket purchaser is capable of providing a vehicle and is willing to drive (Pazmino: ¶ 0054). Therefore, to the extent that the receipt of this information by the system of Pazmino does not explicitly indicate storing of the ridesharing information in a database, Pazmino is simply silent regarding the storage of this received information in a database. 
However, Mitchell teaches storage of information on a ride-sharing usage pattern of a plurality of ride-sharing users in a database (Mitchell: ¶ 0035-0037, ¶ 0040-0042) including information about a user’s desire to share a ride (Mitchell: at least ¶ 0035-0037) and information regarding the type of vehicle and ability of the users to drive (Mitchell: ¶ 0035-0037, ¶ 0040-0042). At the time the invention was filed, it would have been obvious to one of ordinary skill in store the received ridesharing information including transportation preferences, whether a user has a vehicle, and whether a user is willing to drive from the ticket purchaser described by Pazmino in a database, in view of the storage of the carpooling user information disclosed by Mitchell) with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “carpooling is difficult for many people, because they do not know one or more reliable car pool partners” (Greenwell: ¶ 0004). Additionally, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the limitation: 
refer to the ride-sharing information table and extract ticket purchasers which have purchased tickets for the event or a similar event partially identical in venue and period to the event; 
Pazmino teaches determining other people as candidates for ride-sharing who are also attending a same event and have purchased tickets (Pazmino: ¶ 0042 “ The transportation preference module 166 retrieves transportation preferences for the friends attending the event that have an account with the event service 152”, ¶ 0043 “The grouping module 168 may create an initial transportation list composed of the user and friends that prefer the same type of transportation to the event”, and ¶ 0044-0045 “The rideshare module 172 receives the initial 
However, to the extent that Pazmino/Mitchell do not explicitly extract the other ticket purchasers which have tickets to the event or a similar event from a “ride-sharing information table” i.e. a database – Abercrombie teaches extracting information indicating a user’s friends who have also purchased a ticket to an event based on their event code (Abercrombie: ¶ 0103 showing when a user purchases an event ticket they receive an “event code” for the event, and “when the end user adds the event code 474 to, for example, a form on a social network page, the social network checks all other users in that user's circle of friends (e.g. buddies) to see if anyone else has a matching event code 474 and reports any matches to that end user and/or to each buddy having the matching event code 474”), which is referenced from a database record containing each user’s name and the event code for the event they are attending (Abercrombie: Fig. 19 and ¶ 0105-0107; ¶ 0105 in particular “the event codes 474 are include in data records 500 that are, for example, transmitted to the social network from one or more sources” and ¶ 0106 “if Neil and David are buddies with respect to the social network, then when these records are downloaded or at a time when the records are scanned, it is determined that both Neil and David are attending the event having an event code SF034555, which from table 470 is a baseball game”), wherein the determination of other friends who are attending the event may be used to suggest ride-sharing or a car-pooling to the event (Abercrombie: ¶ 0011, ¶ 0057, ¶ 0103). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the scanning of data records containing records of other users who have also purchased tickets to the same event (which may be used for suggesting a shared ride) of Abercrombie in the ridesharing system of Pazmino/Mitchell with a reasonable expectation of 

Pazmino, as modified above (such that as per Abercrombie a user’s friends who have also purchased a ticket to an event and entered their event code, are extracted and provided to the user, for ridesharing or carpooling in the above example), further teaches: 
select, as a ride-sharing candidate, a second ticket purchaser, from among the extracted ticket purchasers, which conforms to the ride-sharing usage pattern for the first ticket purchaser (Pazmino: ¶ 0042 “ The transportation preference module 166 retrieves transportation preferences for the friends attending the event that have an account with the event service 152”, ¶ 0043 “The grouping module 168 may create an initial transportation list composed of the user and friends that prefer the same type of transportation to the event”, and ¶ 0044-0045 “The rideshare module 172 receives the 
present identifying information regarding the second ticket purchaser to the first ticket purchaser (Pazmino: ¶ 0045 “The rideshare module 172 generates a rideshare list and transmits it to the user and the friends that share the same transportation preference as the user”, which as per ¶ 0043-0045 includes at least one other person attending the event and in ¶ 0045 includes the name, i.e. identifying information, of the potential riders; also see ¶ 0054-0057; also see ¶ 0023 showing graphical user interface on user computing devices)

Claim 2: Pazmino/Mitchell/Abercrombie teach claim 1. Pazmino, as modified above, further teaches: 
wherein the processor is configured to: if the first ticket purchaser is in search of a ride for ride-sharing (Pazmino: ¶ 0054-0057 and Fig. 6 showing user requires a transportation to the event and transportation preference options and showing determining the user is willing to share a rental car, public transportation, or share travel by party bus with friends list), select the second ticket purchaser from among the ticket purchasers in search of a ride partner (Pazmino: ¶ 0044-0045, ¶ 0054-0057 showing the other ridesharing friends, i.e. at least a second purchaser, are selected based on desiring the same type of transportation indicated by transportation preferences) 
and if the first ticket purchaser is in search of ride-sharing (Pazmino: ¶ 0054-0057 and Fig. 6 showing user requires a transportation to the event and transportation preference options and showing determining the user is willing to share a rental car, public 

Claim 3: Pazmino/Mitchell/Abercrombie teach claim 1. Pazmino, as modified above, further teaches: 
wherein the processor is configured to: acquire information on a place of departure for the first ticket purchaser and narrowing down the second ticket purchaser based on the acquired information on the place of departure (Pazmino: ¶ 0055-0057 showing the rideshare list is limited to nearby friends/users based on a geographical location of the user and/or the geographic location of the other friends that require a ride to the event; also see ¶ 0044 “insure that that the people riding the party bus have a home location in a close proximity, or centered around, to each other”)

Claim 6: Pazmino/Mitchell/Abercrombie teach the limitations of claim 1. With respect to the limitation:
wherein the processor is configured to narrow down the ticket purchasers to the second ticket purchaser based on a determination of whether the second ticket purchaser satisfies an attribute information condition that is a preference of the first ticket purchaser
While Pazmino teaches a system for matching a first ticket purchaser with one or more other ticket purchasers for a rideshare based on intention to attend the same event (Pazmino: for selecting a specific second passenger, i.e. second ticket purchaser, that is used to select the second ticket purchaser. Therefore the only difference between Pazmino and the claimed limitation is that Pazmino does not teach a first rideshare user specifying preferences that are used in selecting a specific second rideshare passenger. However, Mitchell teaches that a prospective first ridesharing passenger provides preferences regarding the selection of a second passenger to be matched with such as gender or age (Mitchell: ¶ 0007, ¶ 0035, ¶ 0041-0043), and that the system matches the first passenger to a vehicle with other passengers based on the other passengers matching at least some of the user’s preferences (Mitchell: ¶ 0007, ¶ 0035, ¶ 0041-0043). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included identifying rideshares with a passenger/passengers that meet the preferred parameters of the first user of Mitchell in the ridesharing system of Pazmino/Mitchell/Abercrombie (which as per Pazmino the passengers are those who have tickets to an event) with a reasonable expectation of success of arriving at the claimed invention, for the same reasons pertaining to claim 1 above. 

Claim 8: Pazmino/Mitchell/Abercrombie teach claim 1. Pazmino, as modified above, further teaches: 
wherein the processor is configured to: accept a request for ride-sharing with the second ticket purchaser from the first ticket purchaser (Pazmino: ¶ 0042, ¶ 0054 showing user input for the transportation preferences and determination the user requires a ride, as above) and transmit details of the request to a terminal of a target candidate which is a target for the request (Pazmino: ¶ 0057 showing rideshare module can reserve the vehicle 

Claim 9: See the rejection of claim 1 above which recites analogous limitations. Pazmino further teaches an information processing method (Pazmino: ¶0004, ¶ 0065, ¶ 0069).

Claim 10: See the rejection of claims 1/9 above. Pazmino further teaches a non-transitory computer-readable medium recorded with a program for causing a computer to execute a method (Pazmino: ¶ 0065-0070).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170163591 A1 to Jimenez Pazmino et al. (“Pazmino”) in view of US 20090049044 A1 to Mitchell, further in view of US 20150067064 A1 to Abercrombie, III et al. (“Abercrombie”), and even further in view of US 20180328747 A1 to Farmer et al. (Farmer). 

Claim 4: Pazmino/Mitchell/Abercrombie teach claim 3. With respect to the limitation: 
wherein the processor is configured to: narrow down the second ticket purchaser such that a distance between the place of departure for the first ticket purchaser and a place of departure for the second ticket purchaser is equal to or less than a predetermined threshold
While Pazmino teaches a system for arranging ridesharing between a first user (first ticket purchaser) and one or more other users (second ticket purchaser) who also need a ride to an event (Pazmino: ¶ 0042-0043), and wherein the users are matched for the ridesharing based . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170163591 A1 to Jimenez Pazmino et al. (“Pazmino”) in view of US 20090049044 A1 to Mitchell, further in view of US 20150067064 A1 to Abercrombie, III et al. (“Abercrombie”), and even further in view of US 20130226365 A1 to Brozovich.

Claim 5: 
wherein the processor is configured to: narrow down the second ticket purchaser such that a degree of overlap between a first route from the place of departure for the first ticket purchaser to the venue for the event and a second route from the place of departure for the second ticket purchaser to the venue for the event is equal to or more than a predetermined threshold
While Pazmino teaches arranging a rideshare between users by identifying, i.e. narrowing down, to a list of users who are attending the same event as a first ticket purchaser attending the event (Pazmino: ¶ 0039-0044 as above), Pazmino/Mitchell/Abercrombie do not explicitly teach that the identification is based on the routes of the two users’ origin/destination being equal or more than a predetermined threshold. However, Brozovich teaches identifying a set of users that are mapped to the primary user and generate similarity values that represent the similarity in routes of the other users to the primary user, wherein “the algorithm then compares these similarity values against a threshold value to see if the routes are close enough for the user to be matched” (Brozovich: ¶ 0028), and “The candidates with the highest similarity score to the first user will be deemed as the "best" match” (Brozovich: ¶ 0021). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included matching users for a rideshare based on a similarity threshold of routes of Brozovich in the ridesharing system of Pazmino/Mitchell/Abercrombie with a reasonable expectation of success of arriving at the claimed invention, with the motivation to find “the most suitable carpool matches using a variety of factors that would lead to a more successful carpooling match” (Brozovich: ¶ 0015). 
	

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170163591 A1 to Jimenez Pazmino et al. (“Pazmino”) in view of US 20090049044 A1 to Mitchell, further in view of US 20150067064 A1 to Abercrombie, III et al. (“Abercrombie”), and even further in view of US 10147325 B1 to Copeland et al. (“Copeland”).

Claim 7: Pazmino/Mitchell/Abercrombie teach the limitations of claim 6. With respect to the following limitation, Pazmino/Mitchell/Abercrombie do not explicitly teach, but Copeland does teach: 
wherein the processor is configured to: analyze a captured image of the second ticket purchaser and acquire attribute information of the second ticket purchaser (Copeland: Col. 11: 14-46, and Col. 6: 33-50 showing the vehicle stops at the passenger location, performs an identity verification such as a face scan, to compare it against a previously provided image of the user, and then retrieves the prospective passenger’s profile parameters, i.e. attribute information, to see if their parameters are a match to join the ride with the first passenger) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the verification and retrieval of profile information for a second passenger of Copeland in the ridesharing system of Pazmino/Mitchell/Abercrombie with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described above. 



Conclusion
The following reference is not relied upon but is cited as relevant to the instant application: 
US 20090234658 A1 to Greenwell discusses a database of carpooling users including receiving vehicle information for the users
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/HUNTER A MOLNAR/Examiner, Art Unit 3628 

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628